


Exhibit 10.77




APPLIED MICRO CIRCUITS CORPORATION
2011 EQUITY INCENTIVE PLAN
Termination Date: April 26, 2021
Approved by Board: May 20, 2015
Approved by Stockholders: August 4, 2015


1. GENERAL.
(a) Adoption. This Plan was adopted by the Board on the Adoption Date to be
effective as provided in Section 11 on the Effective Date. This Plan was amended
and restated by the Board on October 22, 2013 (which amendment did not require
the approval of the Company’s stockholders) and was amended by the Board on May
20, 2015, subject to the approval of the Company’s stockholders at the 2015
annual meeting of such stockholders. Following the Effective Date of this Plan,
no additional stock awards shall be granted under the Applied Micro Circuits
Corporation 1992 Equity Incentive Plan or its predecessor, the Applied Micro
Circuits Corporation 2000 Equity Incentive Plan (together, the “Prior Plans”).
Any shares remaining available for issuance pursuant to the exercise or
settlement of stock awards under the Prior Plans shall not be added to the share
reserve of this Plan or available for issuance pursuant to Stock Awards granted
hereunder. All outstanding stock awards granted under the Prior Plans shall
remain subject to the terms of the Prior Plans. However, any shares subject to
outstanding stock awards granted under the Prior Plans as of the Effective Date
that expire or terminate for any reason prior to exercise or settlement shall be
added to the share reserve of this Plan and become available for issuance
pursuant to Stock Awards granted hereunder. All Stock Awards granted subsequent
to the Effective Date of this Plan shall be subject to the terms of this Plan.
(b) Eligible Award Recipients. The persons eligible to receive Awards are
Employees, Directors and Consultants.
(c) Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Restricted
Stock Awards, (iv) Restricted Stock Unit Awards, (v) Stock Appreciation Rights,
(vi) Performance Stock Awards, (vii) Performance Cash Awards, and (viii) Other
Stock Awards.
(d) General Purpose. The Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Awards as set
forth in Section 1(b), to provide incentives for such persons to exert maximum
efforts for the success of the Company and any Affiliate and to provide a means
by which such eligible recipients may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Stock Awards.
2. ADMINISTRATION.
(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).
(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i) To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted;
(C) what type or combination of types of Award shall be granted; (D) the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive cash or Common Stock
pursuant to a Stock Award; and (E) the number of shares of Common Stock with
respect to which a Stock Award shall be granted to each such person.
(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.
(iii) To settle all controversies regarding the Plan and Awards granted under
it.
(iv) To accelerate the time at which a Stock Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.
(v) To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not materially impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
affected Participant.



--------------------------------------------------------------------------------




(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, relating to Incentive Stock Options and certain
nonqualified deferred compensation under Section 409A of the Code and/or to
bring the Plan or Stock Awards granted under the Plan into compliance therewith,
subject to the limitations, if any, of applicable law, and subject to the last
sentence of this subsection 2(b)(vi). However, except as provided in
Section 9(a) relating to Capitalization Adjustments, stockholder approval shall
be required for any amendment of the Plan that either (A) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(B) materially expands the class of individuals eligible to receive Awards under
the Plan, (C) materially increases the benefits accruing to Participants under
the Plan or materially reduces the price at which shares of Common Stock may be
issued or purchased under the Plan, (D) materially extends the term of the Plan,
or (E) expands the types of Awards available for issuance under the Plan, but
only to the extent required by applicable law or listing requirements. Rights
under any Award granted before amendment of the Plan shall not be materially
impaired by any amendment of the Plan unless (1) the Company requests the
consent of the affected Participant, and (2) such Participant consents in
writing.
(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (i) Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (ii) Section 422 of the
Code regarding Incentive Stock Options or (iii) Rule 16b-3.
(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable than previously provided in the Award Agreement,
subject to any specified limits in the Plan that are not subject to Board
discretion; provided however, that, the Participant’s rights under any Award
shall not be materially impaired by any such amendment unless (i) the Company
requests the consent of the affected Participant, and (ii) such Participant
consents in writing. Notwithstanding the foregoing, subject to the limitations
of applicable law, if any, and without the affected Participant’s consent, the
Board may amend the terms of any one or more Awards if necessary to maintain the
qualified status of the Award as an Incentive Stock Option or to bring the Award
into compliance with Section 409A of the Code and the related guidance
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the Effective Date.
(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.
(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit or facilitate participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.  
(c) Delegation to Committee.
(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated.
(ii) Section 162(m) and Rule 16b-3 Compliance. In the sole discretion of the
Board, the Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. In addition, the Board or
the Committee, in its sole discretion, may (A) delegate to a Committee of
Directors who need not be Outside Directors the authority to grant Awards to
eligible persons who are either (I) not then Covered Employees and are not
expected to be Covered Employees at the time of recognition of income resulting
from such Stock Award, or (II) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code, or (B) delegate to a Committee
of Directors who need not be Non-Employee Directors the authority to grant Stock
Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.
(d) Delegation to an Officer. The Board may delegate to one or more Officers the
authority to do one or both of the following (i) designate Employees who are not
Officers to be recipients of Options (and, to the extent permitted by Delaware
law, other Stock Awards) and the terms thereof, and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Notwithstanding anything to the
contrary in this Section 2(d), the Board may not delegate to an Officer
authority to determine the Fair Market Value of the Common Stock pursuant to
Section 13(v)(ii) below.
(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.



--------------------------------------------------------------------------------




(f) Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee shall have the authority to: (i) amend the terms of outstanding
Options or Stock Appreciation Rights to reduce the exercise or strike price
thereof, (ii) cancel and re-grant at a lesser price any outstanding Options or
Stock Appreciation Rights under the Plan, or (iii) cancel outstanding Options or
Stock Appreciation Rights with an exercise or strike price above the current
stock price in exchange for cash or other securities, unless the stockholders of
the Company have approved such an action within the preceding twelve (12) months
or such action relates to a Capitalization Adjustment pursuant to Section 9(a).
3. SHARES SUBJECT TO THE PLAN.
(a) Share Reserve. Subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock that
may be issued pursuant to Stock Awards from and after the Effective Date shall
not exceed Eighteen Million One Hundred Thirty-Two Thousand Forty-Seven
(18,132,047) shares of Common Stock (such number consisting of (i) Three Million
Three Hundred Thousand (3,300,000) shares approved by the Board on May 20, 2015
and by the stockholders at the 2015 annual meeting of stockholders of the
Company, (ii) Four Million Two Hundred Thousand (4,200,000) shares approved by
the stockholders at the 2011 annual meeting of stockholders of the Company held
on August 16, 2011 as part of the approval of this Plan, and (iii) Ten Million
Six Hundred Thirty-Two Thousand Forty-Seven (10,632,047) shares subject to
outstanding stock awards granted under the Prior Plans as of the Effective Date.
As of May 20, 2015, giving effect to the Six Million Nine Hundred Thirty
Thousand Eight Hundred Ninety-Two (6,930,892) shares of Common Stock previously
issued under the Plan as of such date, the maximum remaining number of shares of
Common Stock that may be issued pursuant to Stock Awards was Eleven Million Two
Hundred One Thousand One Hundred Fifty-Five (11,201,155), consisting of (i) Five
Million Eight Hundred Fifty-Six Thousand Six Hundred Four (5,856,604) shares
subject to previously granted and outstanding Stock Awards under the Plan, and
(ii) Five Million Three Hundred Forty-Four Thousand Five Hundred Fifty-One
(5,344,551) shares reserved for future grants of new Stock Awards. For clarity,
except as provided herein, the limitation in this subsection 3(a) is a
limitation in the number of shares of the Common Stock that may be issued
pursuant to the Plan. Accordingly, this subsection 3(a) does not limit the
granting of Stock Awards except as provided in subsection 7(a). Shares may be
issued in connection with a merger or acquisition as permitted by NASDAQ Rule
5635 and IM 5635-1 or, if applicable, NYSE Listed Company Manual
Section 303A.08, or NYSE MKT Company Guide Section 711 (or any successor rule or
regulation thereto) and such issuance shall not reduce the number of shares
available for issuance under the Plan. Furthermore, if a Stock Award (i) expires
or otherwise terminates without having been exercised in full or (ii) is settled
in cash (i.e., the holder of the Stock Award receives cash rather than stock),
such expiration, termination or settlement shall not reduce (or otherwise
offset) the number of shares of the Common Stock that may be issued pursuant to
the Plan; provided that with respect to exercises of Options and Stock
Appreciation Rights after May 20, 2015, (i) shares withheld to satisfy tax
withholding obligations pursuant to subsection 8(g) upon the exercise of an
Option or a Stock Appreciation Right intended to be settled in shares of Common
Stock and shares withheld or reacquired (either by actual delivery or
attestation) as payment of the consideration for exercise of an Option shall not
be treated as settled in cash for this purpose and shall reduce the number of
available shares under the Plan, and (ii) when Stock Appreciation Rights to be
settled in shares of Common Stock are exercised, such exercise shall reduce the
number of shares available under the Plan by one share for each share covered by
the Stock Appreciation Rights exercised without regard to the number of shares
used to settle such Stock Appreciation Rights on exercise.
(b) Reversion of Shares to the Share Reserve. If any shares of Common Stock
issued pursuant to a Stock Award are forfeited back to the Company because of
the failure to meet a contingency or condition required to vest such shares in
the Participant, then the shares which are forfeited shall revert to and again
become available for issuance under the Plan. Also, except as provided in
Section 3(a) in connection with the exercise after May 20, 2015 of an Option or
Stock Appreciation Right to be settled in shares of Common Stock, any shares
withheld or reacquired by the Company pursuant to subsection 8(g) or withheld or
reacquired as consideration for the exercise of an Option shall again become
available for issuance under the Plan. Notwithstanding the provisions of this
subsection 3(b), any such shares shall not be subsequently issued pursuant to
the exercise of Incentive Stock Options.
(c) Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 3, subject to the provisions of Section 9(a) relating to
Capitalization Adjustments to the extent consistent with Section 422 of the
Code, the aggregate maximum number of shares of Common Stock that may be issued
pursuant to the exercise of Incentive Stock Options granted after the Effective
Date shall be Four Million Two Hundred Thousand (4,200,000) shares of Common
Stock.
(d) Section 162(m) Limitation on Annual Grants. Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, at such time as the Company
may be subject to the applicable provisions of Section 162(m) of the Code, no
Employee shall be eligible to be granted during any calendar year Stock Awards
whose value is determined by reference to an increase over an exercise or strike
price of at least one hundred percent (100%) of the Fair Market Value of the
Common Stock on the date the Stock Award is granted covering more than Four
Million Two Hundred Thousand (4,200,000) shares of Common Stock.
(e) Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company.



--------------------------------------------------------------------------------




4. ELIGIBILITY.
(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a parent corporation or subsidiary
corporation (as such terms are defined in Code Sections 424(e) and (f)). Stock
Awards other than Incentive Stock Options may be granted to Employees, Directors
and Consultants.
(b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock on the
date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.
(c) Consultants. A Consultant shall be eligible for the grant of a Stock Award
only if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, because the Consultant
is a natural person, or because of any other rule governing the use of Form S-8.
 
5. OPTION PROVISIONS.
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option. The provisions of separate
Options need not be identical; provided, however, that each Option Agreement
shall include (through incorporation of provisions hereof by reference in the
Option Agreement or otherwise) the substance of each of the following
provisions:
(a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Option Agreement.
(b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise price of each Option shall be not less than
one hundred percent (100%) of the Fair Market Value of the Common Stock subject
to the Option on the date the Option is granted. Notwithstanding the foregoing,
an Option may be granted with an exercise price lower than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option if
such Option is granted pursuant to an assumption or substitution for another
option in a manner consistent with the provisions of Section 424(a) of the Code
(whether or not such options are Incentive Stock Options).
(c) Consideration. The purchase price of Common Stock acquired pursuant to the
exercise of an Option shall be paid, to the extent permitted by applicable law
and as determined by the Board in its sole discretion, by any combination of the
methods of payment set forth below. The Board shall have the authority to grant
Options that do not permit all of the following methods of payment (or otherwise
restrict the ability to use certain methods) and to grant Options that require
the consent of the Company to utilize a particular method of payment. The
methods of payment permitted by this Section 6(c) are:
(i) by cash, check, bank draft or money order payable to the Company;
(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;
(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;
(iv) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be outstanding under an Option and will not be exercisable thereafter to
the extent that (A) shares are used to pay the exercise price pursuant to the
“net exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or
(v) in any other form of legal consideration that may be acceptable to the
Board.  
(d) Transferability of Options. The Board may, in its sole discretion, impose
such limitations on the transferability of Options as the Board shall determine.
In the absence of such a determination by the Board to the contrary, the
following restrictions on the transferability of Options shall apply:
(i) Restrictions on Transfer. An Option shall not be transferable except by will
or by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder; provided, however, that
the Board may, in



--------------------------------------------------------------------------------




its sole discretion, permit transfer of the Option in a manner consistent with
applicable tax and securities laws upon the Optionholder’s request.
(ii) Domestic Relations Orders. Notwithstanding the foregoing, an Option may be
transferred pursuant to a domestic relations order, provided, however, that an
Incentive Stock Option may be deemed to be a Nonqualified Stock Option as a
result of such transfer.
(iii) Beneficiary Designation. Notwithstanding the foregoing, to the extent
permitted under the terms of the applicable Option Agreement, the Optionholder
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the death of the Optionholder, shall thereafter be entitled to exercise the
Option.
(e) Vesting Generally. The total number of shares of Common Stock subject to an
Option may vest and therefore become exercisable in periodic installments that
may or may not be equal. The Option may be subject to such other terms and
conditions on the time or times when it may or may not be exercised (which may
be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options may
vary. The provisions of this Section 5(e) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.
(f) Termination of Continuous Service. Except as otherwise provided in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, in the event that an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination of Continuous Service) but
only within such period of time ending on the earlier of (i) the date ninety
(90) days following the termination of the Optionholder’s Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
(g) Extension of Termination Date. An Optionholder’s Option Agreement may
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the applicable period of time after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements, or (ii) the expiration of
the term of the Option as set forth in the Option Agreement.
(h) Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
 
(i) Death of Optionholder. In the event that (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death, or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or, if applicable, by a person designated to
exercise the option upon the Optionholder’s death, but only within the period
ending on the earlier of (A) the date twelve (12) months following the date of
death (or such longer or shorter period specified in the Option Agreement), or
(B) the expiration of the term of such Option as set forth in the Option
Agreement. If, after the Optionholder’s death, the Option is not exercised
within the time specified herein or in the Option Agreement (as applicable), the
Option shall terminate.
(j) Non-Exempt Employees. No Option granted to an Employee that is a non-exempt
employee for purposes of the Fair Labor Standards Act shall be first exercisable
for any shares of Common Stock until at least six months following the date of
grant of the Option. The foregoing provision is intended to operate so that any
income derived by a non-exempt employee in connection with the exercise or
vesting of an Option will be exempt from his or her regular rate of pay.



--------------------------------------------------------------------------------




6. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.
(a) Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical, provided, however, that each Restricted Stock Award Agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) past or future services actually or to be rendered to the Company or an
Affiliate, or (B) any other form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.
(ii) Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board. Generally, except for Restricted
Stock Awards (A) granted to Non-Employee Directors, or (B) that vest based on
the satisfaction of Performance Goals (which generally shall vest over a
Performance Period not less than one (1) year), no Restricted Stock Award shall
vest at a rate more favorable to the Participant than over a three (3)-year
period measured from the date of grant, except upon a Corporate Transaction in
which such Restricted Stock Award is not assumed or continued, or upon an event
related to a Change in Control. Other examples of Restricted Stock Awards that
may vest at a rate more favorable to the Participant than over a three (3)-year
period or, if based on the satisfaction of Performance Goals, over a Performance
Period less than one (1) year include, without limitation, awards granted by the
Board in consideration for extraordinary past or future services actually or to
be rendered to the Company or an Affiliate, or to recruit, retain or incent
executive or other talent deemed critical to the Company's continuing or future
success.
(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.
(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.
 
(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical, provided,
however, that each Restricted Stock Unit Award Agreement shall include (through
incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:
(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.
(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
Generally, except for Restricted Stock Unit Awards (x) granted to Non-Employee
Directors, or (y) that vest based on the satisfaction of Performance Goals
(which generally shall vest over a Performance Period not less than one
(1) year), no Restricted Stock Unit Award shall vest at a rate more favorable to
the Participant than over a three (3)-year period measured from the date of
grant, except upon a Corporate Transaction in which such Restricted Stock Unit
Award is not assumed or continued, or upon an event related to a Change in
Control. Other examples of Restricted Stock Unit Awards that may vest at a rate
more favorable to the Participant than over a three (3)-year period or, if based
on the satisfaction of Performance Goals, over a Performance Period less than
one (1) year include, without limitation, awards granted by the Board in
consideration for extraordinary past or future services actually or to be
rendered to the Company or an Affiliate, or to recruit, retain or incent
executive or other talent deemed critical to the Company's continuing or future
success.
(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.



--------------------------------------------------------------------------------




(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all the terms and conditions of the underlying Restricted Stock
Unit Award Agreement to which they relate.
(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.
(vii) Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Restricted Stock Unit Award granted under the
Plan that is not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Restricted Stock Unit Award will comply
with the requirements of Section 409A of the Code. Such restrictions, if any,
shall be determined by the Board and contained in the Restricted Stock Unit
Award Agreement evidencing such Restricted Stock Unit Award. For example, such
restrictions may include, without limitation, a requirement that any Common
Stock that is to be issued in a year following the year in which the Restricted
Stock Unit Award vests must be issued in accordance with a fixed pre-determined
schedule.
(c) Stock Appreciation Rights. Each Stock Appreciation Right Agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. Stock Appreciation Rights may be granted as stand-alone Stock
Awards or in tandem with other Stock Awards. The terms and conditions of Stock
Appreciation Right Agreements may change from time to time, and the terms and
conditions of separate Stock Appreciation Right Agreements need not be
identical; provided, however, that each Stock Appreciation Right Agreement shall
include (through incorporation of the provisions hereof by reference in the
Agreement or otherwise) the substance of each of the following provisions:
(i) Term. No Stock Appreciation Right shall be exercisable after the expiration
of ten (10) years from the date of its grant or such shorter period specified in
the Stock Appreciation Right Agreement.
(ii) Strike Price. Each Stock Appreciation Right will be denominated in shares
of Common Stock equivalents. The strike price of each Stock Appreciation Right
shall not be less than one hundred percent (100%) of the Fair Market Value of
the Common Stock equivalents subject to the Stock Appreciation Right on the date
of grant.
(iii) Calculation of Appreciation. The appreciation distribution payable on the
exercise of a Stock Appreciation Right will be not greater than an amount equal
to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of shares of Common Stock equivalents in which the
Participant is vested under such Stock Appreciation Right, and with respect to
which the Participant is exercising the Stock Appreciation Right on such date,
over (B) the strike price that will be determined by the Board at the time of
grant of the Stock Appreciation Right.
(iv) Vesting. At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.
(v) Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.
(vi) Payment. The appreciation distribution in respect to a Stock Appreciation
Right may be paid in Common Stock, in cash, in any combination of the two or in
any other form of consideration, as determined by the Board and contained in the
Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.
(vii) Termination of Continuous Service. In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Stock
Appreciation Right (to the extent that the Participant was entitled to exercise
such Stock Appreciation Right as of the date of termination) but only within
such period of time ending on the earlier of (A) the date ninety (90) days
following the termination of the Participant’s Continuous Service (or such
longer or shorter period specified in the Stock Appreciation Right Agreement),
or (B) the expiration of the term of the Stock Appreciation Right as set forth
in the Stock Appreciation Right Agreement. If, after termination, the
Participant does not exercise his or her Stock Appreciation Right within the
time specified herein or in the Stock Appreciation Right Agreement (as
applicable), the Stock Appreciation Right shall terminate.



--------------------------------------------------------------------------------




(viii) Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Stock Appreciation Rights granted under the Plan
that are not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Stock Appreciation Rights will comply with
the requirements of Section 409A of the Code. Such restrictions, if any, shall
be determined by the Board and contained in the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. For example, such
restrictions may include, without limitation, a requirement that a Stock
Appreciation Right that is to be paid wholly or partly in cash must be exercised
and paid in accordance with a fixed pre-determined schedule.  
(d) Performance Awards.
(i) Performance Stock Awards. A Performance Stock Award is a Stock Award that
may be granted, may vest, or may be exercised based upon the attainment during a
Performance Period of certain Performance Goals. A Performance Stock Award may,
but need not, require the completion of a specified period of Continuous
Service. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Board in its sole discretion. The maximum number of shares
that may be granted to any Participant in a calendar year attributable to Stock
Awards described in this Section 6(d)(i) shall not exceed Seven Hundred Fifty
Thousand (750,000) shares of Common Stock. In addition, to the extent permitted
by applicable law and the applicable Award Agreement, the Board may determine
that cash may be used in payment of Performance Stock Awards. Any additional
shares covered by the Performance Stock Award credited by reason of any
dividends or dividend equivalent rights will be subject to all the terms and
conditions of the underlying Performance Stock Award Agreement (including
vesting) applicable to the shares of Common Stock to which they relate.
(ii) Performance Cash Awards. A Performance Cash Award is a cash award that may
be granted upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. The length of any Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to what degree such Performance Goals have been attained
shall be conclusively determined by the Board in its sole discretion. The
maximum value that may be granted to any Participant in a calendar year
attributable to cash awards described in this Section 6(d)(ii) shall not exceed
Four Million Two Hundred Thousand Dollars ($4,200,000). The Board may provide
for or, subject to such terms and conditions as the Board may specify, may
permit a Participant to elect for, the payment of any Performance Cash Award to
be deferred to a specified date or event. The Board may specify the form of
payment of Performance Cash Awards, which may be cash or other property, or may
provide for a Participant to have the option for his or her Performance Cash
Award, or such portion thereof as the Board may specify, to be paid in whole or
in part in cash or other property. In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board may determine that
Common Stock authorized under this Plan may be used in payment of Performance
Cash Awards, including additional shares in excess of the Performance Cash Award
as an inducement to hold shares of Common Stock.
(e) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock may be granted either alone
or in addition to Stock Awards provided for under Section 5 and the preceding
provisions of this Section 6. Subject to the provisions of the Plan, the Board
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards. Generally, except for Other Stock Awards (x) granted to
Non-Employee Directors, or (y) that vest based on the satisfaction of
Performance Goals (which generally shall vest over a Performance Period not less
than one (1) year), no Other Stock Award shall vest at a rate more favorable to
the Participant than over a three (3)-year period measured from the date of
grant, except upon a Corporate Transaction in which such Other Stock Award is
not assumed or continued, or upon an event related to a Change in Control. Other
examples of Other Stock Awards that may vest at a rate more favorable to the
Participant than over a three (3)-year period or, if based on the satisfaction
of Performance Goals, over a Performance Period less than one (1) year include,
without limitation, awards granted by the Board in consideration for
extraordinary past or future services actually or to be rendered to the Company
or an Affiliate, or to recruit, retain or incent executive or other talent
deemed critical to the Company's continuing or future success.
7. COVENANTS OF THE COMPANY.
(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.
(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award; and provided that this undertaking shall not require the
Company to grant Stock Awards in any jurisdiction outside the United States if
the Company determines, in its discretion, that compliance with local securities
laws is unduly burdensome. If, after reasonable efforts, the Company is unable
to obtain from any such regulatory commission or agency the authority that
counsel for the Company deems



--------------------------------------------------------------------------------




necessary for the lawful issuance and sale of Common Stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Stock Awards unless and until such authority
is obtained.
(c) No Obligation to Notify. The Company shall have no duty or obligation to any
holder of a Stock Award to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.
8. MISCELLANEOUS.
(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards shall constitute general funds of the
Company.
(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.
(c) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
exercised the Stock Award pursuant to its terms and the Participant shall not be
deemed to be a stockholder of record until the issuance of the Common Stock
pursuant to such exercise has been entered into the books and records of the
Company.
(d) No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or other instrument executed thereunder or in connection with any
Award granted pursuant to the Plan shall confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Stock Award was granted or shall affect the right of the Company or
an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.
(e) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
(f) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (x) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or
(y) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.
(g) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means:
(i) causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Award; (iii) withholding cash from an Award
settled in cash; or (iv) by such other method as may be set forth in the Award
Agreement.
(h) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.



--------------------------------------------------------------------------------




(i) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee.
The Board is authorized to make deferrals of Stock Awards and determine when,
and in what annual percentages, Participants may receive payments, including
lump sum payments, following the Participant’s termination of employment or
retirement, and implement such other terms and conditions consistent with the
provisions of the Plan and in accordance with applicable law.
(j) Compliance with Section 409A of the Code. To the extent that the Board
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Award Agreement evidencing such Award shall incorporate the terms
and conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code. To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Board determines that any Award may be subject to Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Board may
adopt such amendments to the Plan and the applicable Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Board determines
are necessary or appropriate to (i) exempt the Award from Section 409A of the
Code and/or preserve the intended tax treatment of the benefits provided with
respect to the Award, or (ii) comply with the requirements of Section 409A of
the Code and related Department of Treasury guidance, including without
limitation any such regulations or other guidance that may be issued or amended
after the Effective Date.  
9. ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.
(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately adjust: (i) the class(es) and maximum number of
securities subject to the Plan pursuant to Section 3(a), (ii) the class(es) and
maximum number of securities that may be issued pursuant to the exercise of
Incentive Stock Options pursuant to Section 3(c), (iii) the class(es) and
maximum number of securities that may be awarded to any person pursuant to
Section 3(c) and 6(d)(i), and (iv) the class(es) and number of securities and
price per share of stock subject to outstanding Stock Awards. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive.
(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to the Company’s right of
repurchase) shall terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase option may be repurchased by the Company notwithstanding
the fact that the holder of such Stock Award is providing Continuous Service,
provided, however, that the Board may, in its sole discretion, cause some or all
Stock Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.
(c) Corporate Transaction. The following provisions shall apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the holder of the Stock Award or unless otherwise
expressly provided by the Board at the time of grant of a Stock Award.
(i) Acceleration of Vesting and Exercisability. In the event of a Corporate
Transaction, each outstanding Stock Award granted prior to October 22, 2013
shall vest and, if applicable, become immediately exercisable for the number of
shares of Common Stock that would otherwise be vested and exercisable under the
terms of the Stock Award one (1) year after the date of such transaction.
(ii) Stock Awards May Be Assumed. Except as otherwise stated in the Stock Award
Agreement, in the event of a Corporate Transaction, any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue any or all Stock Awards outstanding under the
Plan or may substitute similar stock awards for Stock Awards outstanding under
the Plan (including but not limited to, awards to acquire the same consideration
paid to the stockholders of the Company pursuant to the Corporate Transaction),
and any reacquisition or repurchase rights held by the Company in respect of
Common Stock issued pursuant to Stock Awards may be assigned by the Company to
the successor of the Company (or the successor’s parent company, if any), in
connection with such Corporate Transaction. A surviving corporation or acquiring
corporation (or its parent) may choose to assume or continue only a portion of a
Stock Award or substitute a similar stock award for only a portion of a Stock
Award. The terms of any assumption, continuation or substitution shall be set by
the Board in accordance with the provisions of Section 2.



--------------------------------------------------------------------------------




(iii) Stock Awards Held by Current Participants. Except as otherwise stated in
the Stock Award Agreement, in the event of a Corporate Transaction in which the
surviving corporation or acquiring corporation (or its parent company) does not
assume or continue such outstanding Stock Awards or substitute similar stock
awards for such outstanding Stock Awards, then with respect to Stock Awards that
have not been assumed, continued or substituted and that are held by
Participants whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction (referred to as the “Current Participants”),
the vesting of such Stock Awards (and, if applicable, the time at which such
Stock Awards may be exercised) shall (contingent upon the effectiveness of the
Corporate Transaction) be accelerated in full to a date prior to the effective
time of such Corporate Transaction as the Board shall determine (or, if the
Board shall not determine such a date, to the date that is five (5) days prior
to the effective time of the Corporate Transaction), and such Stock Awards shall
terminate if not exercised (if applicable) at or prior to the effective time of
the Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Stock Awards shall lapse (contingent upon the
effectiveness of the Corporate Transaction).
(iv) Stock Awards Held by Persons other than Current Participants. Except as
otherwise stated in the Stock Award Agreement, in the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by persons other than Current Participants, the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Award may be
exercised) shall not be accelerated and such Stock Awards (other than a Stock
Award consisting of vested and outstanding shares of Common Stock not subject to
the Company’s right of repurchase) shall terminate if not exercised (if
applicable) prior to the effective time of the Corporate Transaction; provided,
however, that any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards shall not terminate and may continue to be
exercised notwithstanding the Corporate Transaction.
(v) Payment for Stock Awards in Lieu of Exercise. Notwithstanding the foregoing,
in the event a Stock Award will terminate if not exercised prior to the
effective time of a Corporate Transaction, the Board may provide, in its sole
discretion, that the holder of such Stock Award may not exercise such Stock
Award but will instead receive a payment, in such form as may be determined by
the Board, equal in value to the excess, if any, of (A) the value of the
property the holder of the Stock Award would have received upon the exercise of
the Stock Award, over (B) any exercise price payable by such holder in
connection with such exercise.
(d) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.
10. TERMINATION OR SUSPENSION OF THE PLAN.
(a) Plan Term. Unless sooner terminated by the Board pursuant to Section 2, the
Plan shall automatically terminate on the day before the tenth
(10th) anniversary of the date the Plan is adopted by the Board or approved by
the stockholders of the Company, whichever is earlier. No Awards may be granted
under the Plan while the Plan is suspended or after it is terminated.
(b) No Material Impairment of Rights. Termination of the Plan shall not
materially impair rights and obligations under any Award granted while the Plan
is in effect except with the written consent of the affected Participant.
11. EFFECTIVE DATE OF PLAN.
This Plan shall become effective on the Effective Date. Prior to the Effective
Date, the Prior Plans are unaffected by the Plan, and stock awards shall
continue to be granted from the Prior Plans. If the Plan has not been approved
by the stockholders of the Company by the first anniversary of the Adoption
Date, the adoption of the Plan shall be null and void and the Prior Plans shall
continue unaffected by the adoption of the Plan.
12. CHOICE OF LAW.
The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.
 
13. DEFINITIONS. As used in the Plan, the definitions contained in this
Section 13 shall apply to the capitalized terms indicated below:
(a) “Adoption Date” means April 27, 2011, the date the Plan was adopted by the
Board.



--------------------------------------------------------------------------------




(b) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” as such terms are defined in Rule 405 of the Securities Act. The
Board shall have the authority to determine the time or times at which “parent”
or “subsidiary” status is determined within the foregoing definition.
(c) “Award” means a Stock Award or a Performance Cash Award.
(d) “Board” means the Board of Directors of the Company.
(e) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company). Notwithstanding the foregoing, the
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.
(f) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;
(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;
 
(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or
(v) individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board (provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board).
For clarity, the term Change in Control shall not include a sale of assets,
merger or other transaction effected exclusively for the purpose of changing the
domicile of the Company.
Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.



--------------------------------------------------------------------------------




(g) “Code” means the Internal Revenue Code of 1986, as amended.
(h) “Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).
(i) “Common Stock” means the common stock of the Company.
(j) “Company” means Applied Micro Circuits Corporation, a Delaware corporation.
(k) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.
(l) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service. For example, a change in status from an
employee of the Company to a consultant to an Affiliate or to a Director shall
not constitute an interruption of Continuous Service. To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.  
(m) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;
(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;
(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or
(iv) the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.
(n) “Covered Employee” shall have the meaning provided in Section 162(m)(3) of
the Code and the regulations promulgated thereunder.
(o) “Director” means a member of the Board.
(p) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as provided in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the
Code.
(q) “Effective Date” means the effective date of this Plan document, which is
August 16, 2011, the date of the annual meeting of stockholders of the Company
at which this Plan was approved by the stockholders.
(r) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.
(s) “Entity” means a corporation, partnership, limited liability company or
other entity.
(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(u) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant



--------------------------------------------------------------------------------




to an offering of such securities, (iv) an Entity Owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their Ownership of stock of the Company; or (v) any natural person, Entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) that,
as of the Effective Date of the Plan as set forth in Section 11, is the Owner,
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.
(v) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i) If the Common Stock is listed on any established stock exchange, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange (or the exchange with the greatest volume of trading in the Common
Stock) on the date of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable. Unless otherwise provided by the
Board, if there is no closing sales price (or closing bid if no sales were
reported) for the Common Stock on the date of determination, then the Fair
Market Value shall be the closing sales price (or closing bid if no sales were
reported) on the last preceding date for which such quotation exists.
(ii) In the absence of such market for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith.
(w) “Incentive Stock Option” means an Option that is intended to be, and
qualifies as, an “incentive stock option” within the meaning of Section 422 of
the Code and the regulations promulgated thereunder.
(x) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(y) “Nonstatutory Stock Option” means any Option that does not qualify as an
Incentive Stock Option.
(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(aa) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.
(bb) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.
(cc) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if permitted under the terms of this Plan, such other person who holds
an outstanding Option.
(dd) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).
(ee) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement shall be subject to
the terms and conditions of the Plan.
(ff) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
(gg) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(hh) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.



--------------------------------------------------------------------------------




(ii) “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(d)(ii).
(jj) “Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period. In approving any Award that is subject to Performance Goals, the Board
is permitted, but is not obligated, to select Performance Criteria and otherwise
structure the Award in a manner that is intended to comply with the exemption
for performance-based compensation under Section 162(m) of the Code. The
Performance Criteria that shall be used to establish Performance Goals may be
based on any one of, or combination of, the following: (i) earnings per share;
(ii) earnings before interest, taxes and depreciation; (iii) earnings before
interest, taxes, depreciation and amortization; (iv) total stockholder return;
(v) return on equity; (vi) return on assets, investment, or capital employed;
(vii) operating margin; (viii) gross margin; (ix) operating income; (x) net
income (before or after taxes); (xi) net operating income; (xii) net operating
income after tax; (xiii) pre-tax profit; (xiv) operating cash flow; (xv) sales
or revenue targets; (xvi) increases in revenue or product revenue;
(xvii) expenses and cost reduction goals; (xviii) improvement in or attainment
of working capital levels; (xix) economic value added (or an equivalent metric);
(xx) market share; (xxi) cash flow; (xxii) cash flow per share; (xxiii) share
price performance; (xxiv) debt reduction; (xxv) implementation or completion of
projects or processes; (xxvi) customer satisfaction; (xxvii) stockholders’
equity; and (xxviii) to the extent that an Award is not intended to comply with
Section 162(m) of the Code, other measures of performance selected by the Board.
Partial achievement of the specified criteria may result in the payment or
vesting corresponding to the degree of achievement as specified in the Stock
Award Agreement or the written terms of a Performance Cash Award. The Board
shall, in its sole discretion, define the manner of calculating the Performance
Criteria it selects to use for such Performance Period.
(kk) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices. At the
time of the grant of any Award, the Board is authorized to determine whether,
when calculating the attainment of Performance Goals for a Performance Period:
(i) to exclude restructuring and/or other nonrecurring charges; (ii) to exclude
exchange rate effects, as applicable, for non-U.S. dollar denominated net sales
and operating earnings; (iii) to exclude the effects of changes to generally
accepted accounting standards required by the Financial Accounting Standards
Board; (iv) to exclude the effects of any statutory adjustments to corporate tax
rates; and (v) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles. In addition, the Board retains
the discretion to reduce or eliminate the compensation or economic benefit due
upon attainment of Performance Goals.
(ll) “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock Award
or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.
(mm) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(d)(i).
(nn) “Plan” means this Applied Micro Circuits Corporation 2011 Equity Incentive
Plan.
(oo) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).  
(pp) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.
(qq) “Restricted Stock Unit Award” means an unfunded right to receive shares of
Common Stock at a future date which is granted pursuant to the terms and
conditions of Section 6(b).
(rr) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.
(ss) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(tt) “Securities Act” means the Securities Act of 1933, as amended.
(uu) “Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of
Section 6(c).



--------------------------------------------------------------------------------




(vv) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.
(ww) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.
(xx) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.
(yy) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).
(zz) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.



